ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2011-03-08_ORD_01_NA_00_FR.txt.      INTERNATIONAL COURT OF JUSTICE


       REPORTS OF JUDGMENTS,
    ADVISORY OPINIONS AND ORDERS


CERTAIN ACTIVITIES CARRIED OUT
        BY NICARAGUA
     IN THE BORDER AREA
      (COSTA RICA v. NICARAGUA)

     REQUEST FOR THE INDICATION
      OF PROVISIONAL MEASURES


        ORDER OF 8 MARCH 2011




            2011
     COUR INTERNATIONALE DE JUSTICE


         RECUEIL DES ARRÊTS,
  AVIS CONSULTATIFS ET ORDONNANCES


 CERTAINES ACTIVITÉS MENÉES
      PAR LE NICARAGUA
 DANS LA RÉGION FRONTALIÈRE
      (COSTA RICA c. NICARAGUA)

       DEMANDE EN INDICATION
     DE MESURES CONSERVATOIRES


     ORDONNANCE DU 8 MARS 2011

                              Official citation :
      Certain Activities Carried Out by Nicaragua in the Border Area
            (Costa Rica v. Nicaragua), Provisional Measures,
             Order of 8 March 2011, I.C.J. Reports 2011, p. 6




                         Mode officiel de citation :
    Certaines activités menées par le Nicaragua dans la région frontalière
             (Costa Rica c. Nicaragua), mesures conservatoires,
            ordonnance du 8 mars 2011, C.I.J. Recueil 2011, p. 6




                                                              1013
                                              Sales number
ISSN 0074-4441                                No de vente:
ISBN 978-92-1-071124-1

                                  8 MARCH 2011

                                     ORDER




CERTAIN ACTIVITIES CARRIED OUT
        BY NICARAGUA
     IN THE BORDER AREA
  (COSTA RICA v. NICARAGUA)

     REQUEST FOR THE INDICATION
      OF PROVISIONAL MEASURES




 CERTAINES ACTIVITÉS MENÉES
      PAR LE NICARAGUA
 DANS LA RÉGION FRONTALIÈRE
  (COSTA RICA c. NICARAGUA)

      DEMANDE EN INDICATION
     DE MESURES CONSERVATOIRES




                                  8 MARS 2011

                                  ORDONNANCE

                                      ﻿                                   6




              COUR INTERNATIONALE DE JUSTICE

                              ANNÉE 2011                                          2011
                                                                                 8 mars
                                                                               Rôle général
                                 8 mars 2011                                     no 150



         CERTAINES ACTIVITÉS MENÉES
              PAR LE NICARAGUA
         DANS LA RÉGION FRONTALIÈRE
                   (COSTA RICA c. NICARAGUA)

                   DEMANDE EN INDICATION
                 DE MESURES CONSERVATOIRES




                            ORDONNANCE


Présents : M. Owada, président ; M. Tomka, vice‑président ; MM. ­Ko­
            roma, Al‑Khasawneh, Simma, Abraham, Keith, Sepúlveda‑
            Amor, Bennouna, Skotnikov, Cançado Trindade, Yusuf,
            Greenwood, Mmes Xue, Donoghue, juges ; MM. Guillaume,
            Dugard, juges ad hoc ; M. Couvreur, greffier.


  La Cour internationale de Justice,
  Ainsi composée,
  Après délibéré en chambre du conseil,
  Vu les articles 41 et 48 du Statut de la Cour et les articles 73, 74 et 75
de son Règlement,
  Rend l’ordonnance suivante :
  1. Considérant que, par requête déposée au Greffe de la Cour le
18 novembre 2010, la République du Costa Rica (ci‑après le « Costa Rica »)
a introduit une instance contre la République du Nicaragua (ci‑après le

                                                                          4

               certaines activités (ordonnance 8 III 11)                    7

« Nicaragua ») à raison d’une prétendue « incursion en territoire costa‑­
ricien de l’armée nicaraguayenne », qui occupe et utilise une partie de
celui‑ci, ainsi que de prétendues violations par le Nicaragua d’obligations
lui incombant envers le Costa Rica en vertu :
   « a) [de] la Charte des Nations Unies et [de] la Charte de l’Organisa-
         tion des Etats américains ;
     b)	[du] traité de limites entre le Costa Rica et le Nicaragua, conclu le
         15 avril 1858…, en particulier ses articles I, II, V et IX ;

    c) [de] la sentence arbitrale rendue le 22 mars 1888 par le président
        des Etats‑Unis d’Amérique, Grover Cleveland… ;
    d)	[des] première et deuxième sentences arbitrales rendues par Edward
        Porter Alexander en date respectivement du 30 septembre 1897 et
        du 20 décembre 1897… ;
    e) [de] la convention de 1971 relative aux zones humides d’impor-
        tance internationale, particulièrement comme habitats des oiseaux
        d’eau… ;
    f) [de] l’arrêt rendu par la Cour le 13 juillet 2009 en l’affaire du Dif‑
        férend relatif à des droits de navigation et des droits connexes
        (Costa Rica c. Nicaragua) ;
    g) d’autres règles et principes applicables du droit international » ;
  2. Considérant que le Costa Rica, dans sa requête, soutient que,
    « [e]n dépêchant des contingents de ses forces armées en territoire
    costa‑ricien et en y faisant établir des campements militaires, le Nica-
    ragua agit en violation flagrante non seulement du régime frontalier
    établi entre les deux Etats, mais aussi des grands principes fonda-
    teurs des Nations Unies, à savoir le principe de l’intégrité territoriale
    et celui de l’interdiction du recours à la menace ou à l’emploi de
    la force contre tout Etat, tels qu’affirmés au paragraphe 4 de l’ar-
    ticle 2 de la Charte, et auxquels les Parties ont réaffirmé leur adhé-
    sion aux articles premier, 19 et 29 de la Charte de l’Organisation des
    Etats américains » ;
  3. Considérant que le Costa Rica affirme, dans ladite requête, que
    « [l]e Nicaragua, à l’occasion de deux incidents distincts, a occupé le
    sol costa‑ricien dans le cadre de la construction d’un canal à travers
    le territoire du Costa Rica, entre le fleuve San Juan et la lagune de
    los Portillos (également connue sous le nom de « lagune de Har-
    bor Head »), et de certaines activités connexes de dragage menées
    dans le San Juan » ;
qu’il indique que, lors de la première incursion, intervenue le 18 oc-
tobre 2010 ou autour de cette date, le Nicaragua, selon certaines informa-
tions, a procédé « à l’abattage d’arbres et au déversement en territoire
costa-­ricien de sédiments provenant des travaux de dragage » ; qu’il ajoute

                                                                            5

               certaines activités (ordonnance 8 III 11)                      8

que, « [a]près un bref retrait, un second contingent de troupes nicara-
 guayennes est entré en territoire costa‑ricien le 1er novembre ou autour de
cette date et y a établi un campement » ;
    4. Considérant que le Costa Rica précise que, depuis cette seconde
incursion, des membres des forces armées du Nicaragua « occupent de
façon continue une partie du territoire costa‑ricien d’une superficie ­initiale
de quelque trois kilomètres carrés, à l’extrémité nord‑est du Costa Rica,
du côté de la mer des Caraïbes », mais que, « selon certaines indications,
les forces militaires nicaraguayennes se seraient également enfoncées en
territoire costa‑ricien au sud de cette zone » ; qu’il soutient que le Nica­
ragua a « en outre causé des dommages importants dans la partie du
­territoire costa‑ricien occupée » ;
    5. Considérant que, dans ladite requête, le Costa Rica fait encore valoir
 que « les travaux de dragage actuels et prévus, ainsi que la construction du
 canal, altéreront gravement le débit des eaux alimentant le Colorado, cours
 d’eau costa‑ricien, et causeront d’autres dommages [à son] territoire…,
 notamment aux zones humides et aux réserves nationales de flore et de
 faune sauvages de la région » ;
    6. Considérant que, s’appuyant sur des déclarations émanant du res-
 ponsable nicaraguayen des opérations de dragage et du président du Ni­
 caragua, le Costa Rica soutient que le Nicaragua vise à détourner le cours
 du fleuve San Juan vers ce que cet Etat considère erronément être le « che-
 nal primitif » de ce fleuve par le creusement d’un canal qui relierait ledit
 fleuve, en direction de la mer, à la lagune de los Portillos ; que, ce faisant,
 le Nicaragua porterait atteinte à une partie du territoire que le Costa Rica
 affirme, pour des motifs longuement exposés dans la requête, relever de sa
 souveraineté ;
    7. Considérant que le Costa Rica souligne notamment que la ligne fron-
 tière que, selon lui, le Nicaragua viole par ses opérations militaires et de
 dragage a, au cours des cent treize dernières années, « systématiquement été
 reprise et représentée, sur toutes les cartes officielles des deux pays, comme
 constituant la frontière internationale entre le Costa Rica et le Nicaragua » ;
    8. Considérant que, dans sa requête, le Costa Rica se réfère, pour fon-
 der la compétence de la Cour, à l’article XXXI du traité américain de
 règlement pacifique des différends signé à Bogotá le 30 avril 1948 (ci‑après
 le « pacte de Bogotá ») et aux déclarations faites, en application du para-
 graphe 2 de l’article 36 du Statut de la Cour, par le Costa Rica le
 20 février 1973 et par le Nicaragua le 24 septembre 1929 (déclaration telle
 que modifiée le 23 octobre 2001) ;
    9. Considérant qu’au terme de sa requête le Costa Rica formule les
 demandes suivantes :
        « Pour ces motifs, tout en se réservant le droit de compléter, préci-
     ser ou modifier la présente requête, le Costa Rica prie la Cour de dire
     et juger que le Nicaragua viole ses obligations internationales men-
     tionnées au paragraphe 1 de la présente requête, à raison de son
     incursion en territoire costa‑ricien et de l’occupation d’une partie de

                                                                              6

               certaines activités (ordonnance 8 III 11)                     9

    celui‑ci, des graves dommages causés à ses forêts pluviales et zones
    humides protégées, des dommages qu’il entend causer au Colorado,
    à ses zones humides et à ses écosystèmes protégés, ainsi que des acti-
    vités de dragage et de creusement d’un canal qu’il mène actuellement
    dans le fleuve San Juan.
       En particulier, le Costa Rica prie la Cour de dire et juger que, par
    son comportement, le Nicaragua a violé :
    a) le territoire de la République du Costa Rica, tel qu’il a été convenu
       et délimité par le traité de limites de 1858, la sentence Cleveland
       ainsi que les première et deuxième sentences Alexander ;
    b) les principes fondamentaux de l’intégrité territoriale et de l’interdic-
       tion de l’emploi de la force consacrés par la Charte des Nations
       Unies et la Charte de l’Organisation des Etats américains ;
    c) l’obligation faite au Nicaragua par l’article IX du traité de limites
       de 1858 de ne pas utiliser le San Juan pour perpétrer des actes
       d’hostilité ;
    d) l’obligation de ne pas causer de dommages au territoire costa‑
       ricien ;
    e) l’obligation de ne pas dévier artificiellement le San Juan de son
       cours naturel sans le consentement du Costa Rica ;
    f) l’obligation de ne pas interdire la navigation de ressortissants
       ­costa‑riciens sur le San Juan ;
    g) l’obligation de ne pas mener d’opérations de dragage dans le
        San Juan si ces activités ont un effet dommageable pour le ter­
        ritoire costa‑ricien (y compris le Colorado), conformément à la
        sentence Cleveland de 1888 ;
    h) les obligations découlant de la convention de Ramsar sur les zones
        humides ;
    i) l’obligation de ne pas aggraver ou étendre le différend, que ce soit
        par des actes visant le Costa Rica, et consistant notamment à
        étendre la portion de territoire costa‑ricien envahie et occupée,
        ou par l’adoption de toute autre mesure ou la conduite d’activités
        qui porteraient atteinte à l’intégrité territoriale du Costa Rica en
        violation du droit international » ;
   10. Considérant que le Costa Rica prie également la Cour de « détermi-
ner les réparations dues par le Nicaragua à raison, en particulier, de toute
mesure du type de celles qui sont mentionnées » ci‑dessus (par. 9) ;
   11. Considérant que, le 18 novembre 2010, après avoir déposé sa
requête, le Costa Rica a également présenté une demande en indication de
mesures conservatoires en application de l’article 41 du Statut de la Cour
et des articles 73 à 75 de son Règlement ;
   12. Considérant que, dans sa demande en indication de mesures
conservatoires, le Costa Rica renvoie aux bases de compétence de la Cour
invoquées dans sa requête (voir paragraphe 8 ci‑dessus), ainsi qu’aux faits
qui sont exposés dans celle‑ci ;

                                                                             7

               certaines activités (ordonnance 8 III 11)                  10

   13. Considérant que, à l’appui de ladite demande, le Costa Rica sou-
tient que,
    « dans l’intention de faciliter la construction d’un canal sur le terri-
    toire costa‑ricien en vue de faire dévier le cours historique naturel
    du San Juan vers la lagune de los Portillos (ou lagune de Harbor
    Head), le Nicaragua détruit actuellement une zone de forêts pluviales
    primaires ainsi que des zones humides fragiles situées en territoire
    costa‑ricien (et inscrites sur la liste de la convention de Ramsar des
    zones humides d’importance internationale) » ;
qu’il précise que les « responsables nicaraguayens ont indiqué que le Nica-
ragua avait l’intention de détourner une partie des eaux du Colorado,
fleuve costa‑ricien, équivalant à quelque 1700 mètres cubes par seconde » ;

    14. Considérant que le Costa Rica indique avoir régulièrement protesté
auprès du Nicaragua et lui avoir demandé de s’abstenir de draguer le
fleuve San Juan « jusqu’à ce qu’il puisse être établi que ses opérations
ne causeront aucun dommage au Colorado ou à d’autres parties du
­ter­ritoire costa‑ricien », mais que le Nicaragua a néanmoins poursuivi ses
 activités de dragage du fleuve San Juan et qu’il « a même annoncé, le
 8 novembre 2010, qu’il déploierait deux dragues supplémentaires sur
 le fleuve », dont l’une serait encore en cours de construction ;
    15. Considérant que le Costa Rica estime que les déclarations du Nica-
 ragua démontrent que « le Colorado, fleuve costa‑ricien, ainsi que les
 lagunes, rivières, prairies marécageuses et zones boisées du Costa Rica
 risquent de subir des dommages », l’opération de dragage représentant
 plus précisément « une menace à l’encontre des réserves naturelles de
 Laguna Maquenque, Barra del Colorado et Corredor Fronterizo et du parc
national Tortuguero » ;
    16. Considérant que le Costa Rica fait état de l’adoption, le 12 no­
vembre 2010, d’une résolution du conseil permanent de l’Organisation
des Etats américains (CP/RES.978 (1777/10)) accueillant et faisant siennes
les recommandations du secrétaire général de ladite organisation conte-
 nues dans son rapport du 9 novembre 2010 (CP/doc.4521/10) ; et qu’il
 indique que le conseil permanent a appelé les Parties à adopter ces recom-
 mandations, parmi lesquelles celle consistant à « éviter la présence de
 forces armées ou de sécurité dans la zone où une telle présence pourrait
 créer des tensions » ;
    17. Considérant que le Costa Rica affirme que le Nicaragua « a répondu
 immédiatement à la résolution du conseil permanent de l’OEA en faisant
 part de son intention de ne pas la respecter » et qu’il a « systématiquement
 rejeté toutes les demandes visant au retrait de ses forces armées du terri-
 toire costa‑ricien de l’île de Portillos » ;
    18. Considérant que le Costa Rica expose que ses droits à la souveraineté
 et à l’intégrité territoriale forment l’objet de la demande en indication
 de mesures conservatoires qu’il a présentée à la Cour ; qu’il souligne que,
 à ces droits, correspond dans le chef du Nicaragua l’obligation « de ne

                                                                           8

               certaines activités (ordonnance 8 III 11)                    11

pas draguer le San Juan si cela affecte ou endommage le territoire du
Costa Rica, ses zones naturelles protégées ainsi que l’intégrité et le débit du
Colorado » ;
  19. Considérant que, au terme de sa demande en indication de mesures
conservatoires, le Costa Rica prie la Cour,
     « dans l’attente de la décision qu’elle rendra sur le fond de l’affaire,
     d’ordonner d’urgence les mesures conservatoires suivantes, de sorte à
     remédier à l’atteinte actuellement portée à son intégrité territoriale et
     à empêcher que de nouveaux dommages irréparables ne soient causés
     à son territoire :
     1) retrait immédiat et inconditionnel de toutes les forces nicara-
        guayennes des parties du territoire costa‑ricien envahies et occupées
        de manière illicite ;
     2) cessation immédiate du percement d’un canal en territoire costa‑­
        ricien ;
     3) cessation immédiate de l’abattage d’arbres, de l’enlèvement de
        végétation et des travaux d’excavation en territoire costa‑ricien,
        notamment dans les zones humides et les forêts ;
     4) cessation immédiate du déversement de sédiments en territoire
        costa‑ricien ;
     5) suspension, par le Nicaragua, du programme de dragage en cours,
        mis en œuvre par celui‑ci en vue d’occuper et d’inonder le territoire
        costa‑ricien et de causer des dommages à celui‑ci ainsi qu’en vue
        de porter un lourd préjudice à la navigation sur le Colorado ou
        de la perturber gravement, suspension requise pour donner plein
        effet à la sentence Cleveland dans l’attente de la décision sur le
        fond du présent différend ;
     6) obligation faite au Nicaragua de s’abstenir de toute autre action
        qui soit de nature à porter préjudice aux droits du Costa Rica ou
        à aggraver ou étendre le différend porté devant la Cour » ;
   20. Considérant que, le 18 novembre 2010, date à laquelle la requête et
la demande en indication de mesures conservatoires ont été déposées au
Greffe, le greffier a informé le Gouvernement nicaraguayen du dépôt de
ces documents et lui en a adressé immédiatement des copies certifiées
conformes en application du paragraphe 2 de l’article 40 du Statut de la
Cour, ainsi que du paragraphe 4 de l’article 38 et du paragraphe 2 de l’ar-
ticle 73 de son Règlement ; et que le greffier a également informé le Secré-
taire général de l’Organisation des Nations Unies de ce dépôt ;
   21. Considérant que, le 19 novembre 2010, le greffier a informé les Par-
ties que la Cour, en application du paragraphe 3 de l’article 74 de son
Règlement, avait fixé aux 11, 12 et 13 janvier 2011 les dates de la procé-
dure orale sur la demande en indication de mesures conservatoires ;
   22. Considérant que, en attendant que la communication prévue au
paragraphe 3 de l’article 40 du Statut et à l’article 42 du Règlement ait été
effectuée par transmission du texte bilingue imprimé de la requête aux

                                                                             9

               certaines activités (ordonnance 8 III 11)                    12

Membres des Nations Unies, le greffier a informé ces Etats du dépôt de la
requête et de son objet, ainsi que du dépôt de la demande en indication de
mesures conservatoires ;
   23. Considérant que, sur les instructions de la Cour et conformément à
l’article 43 du Règlement, le greffier a adressé la notification prévue au
paragraphe 1 de l’article 63 du Statut à tous les Etats parties au pacte de
Bogotá ; et que le greffier a en outre adressé au secrétaire général de l’Or-
ganisation des Etats américains la notification prévue au paragraphe 3 de
l’article 34 du Statut ;
   24. Considérant que, la Cour ne comptant sur le siège aucun juge de la
nationalité des Parties, chacune d’elles a procédé, dans l’exercice du droit
que lui confère le paragraphe 3 de l’article 31 du Statut, à la désignation
d’un juge ad hoc en l’affaire ; que le Costa Rica a désigné à cet effet
M. John Dugard et le Nicaragua M. Gilbert Guillaume ;
   25. Considérant que, le 4 janvier 2011, le Costa Rica a transmis à la
Cour certains documents relatifs à la demande en indication de mesures
conservatoires, auxquels il entendait se référer durant la procédure orale ;
que ces documents ont été immédiatement transmis à l’autre Partie ;
   26. Considérant que, le même jour et à la même fin, le Nicaragua a, à
son tour, fait parvenir à la Cour certains documents, lesquels ont été immé-
diatement transmis à l’autre Partie ; que, à la même occasion, le Nicaragua
a déposé au Greffe des copies électroniques de documents, dont un film
vidéo, qu’il a indiqué vouloir présenter à la Cour lors de la procédure orale ;
que le Costa Rica a informé le greffier qu’il n’avait pas d’objection à cet
égard ; et que la Cour a autorisé la présentation du film vidéo lors des
audiences ;
   27. Considérant que, le 4 janvier 2011, le Nicaragua a également
demandé à la Cour, dans l’exercice du pouvoir que lui confère le para-
graphe 1 de l’article 62 du Règlement, d’inviter le Costa Rica à produire,
avant l’ouverture de la procédure orale, les études auxquelles il avait pro-
cédé concernant l’impact du dragage du fleuve San Juan sur le débit du
fleuve Colorado ; que, à la suite de cette demande, le Costa Rica a sponta-
nément produit une telle étude le 6 janvier 2011 ;
   28. Considérant que, le 10 janvier 2011, le Costa Rica a encore fait
parvenir à la Cour des versions électroniques d’un atlas nicaraguayen
dont il a indiqué vouloir produire certaines cartes durant la procédure
orale ; que ce document a été immédiatement transmis au Nicaragua ;
   29. Considérant que, au cours des audiences publiques tenues les 11,
12 et 13 janvier 2011 en vertu du paragraphe 3 de l’article 74 du Règle-
ment, des observations orales sur la demande en indication de mesures
conservatoires ont été présentées par :

Au nom du Costa Rica : S. Exc. M. Edgar Ugalde Álvarez, agent,
                        M. Arnoldo Brenes,
                        M. Sergio Ugalde, coagent,
                        M. Marcelo Kohen,
                        M. James Crawford ;

                                                                            10

               certaines activités (ordonnance 8 III 11)                   13

Au nom du Nicaragua : S. Exc. M. Carlos José Argüello Gómez, agent,
                      M. Stephen C. McCaffrey,
                      M. Paul S. Reichler,
                      M. Alain Pellet ;

et qu’au cours des audiences des questions ont été posées par certains
membres de la Cour au Nicaragua, questions auxquelles ce dernier a
apporté des réponses par écrit ; que, conformément à l’article 72 du Règle-
ment, le Costa Rica a ensuite présenté des observations sur les réponses
écrites du Nicaragua ;

                                       *
                                   *       *

    30. Considérant que, lors de son premier tour d’observations orales,
le Costa Rica a réitéré l’argumentation développée dans sa requête et sa
demande en indication de mesures conservatoires, et a avancé que les
conditions requises pour que la Cour indique les mesures demandées
étaient remplies ;
    31. Considérant que le Costa Rica a réaffirmé que, sans son consente-
ment, le Nicaragua a creusé un canal artificiel à travers une partie du
territoire costa‑ricien illégalement occupé par ses forces armées ; que le
Nicaragua a, à cette fin, illégalement déboisé des zones de forêts pri-
maires internationalement protégées ; et que, selon le Costa Rica, les
actions du Nicaragua ont entraîné des dommages importants à un éco-
système fragile et ont pour objectif d’établir un fait accompli modifiant
unilatéralement la frontière entre les deux Parties par une tentative de
déviation du cours du fleuve San Juan, alors que l’Etat défendeur a, de
manière « constante, dépourvue d’ambiguïté [et] irréfragable », reconnu
la souveraineté de l’Etat demandeur sur Isla Portillos, que ledit canal
couperait désormais ;
    32. Considérant que le Costa Rica a déclaré ne pas s’opposer à ce que le
 Nicaragua entreprenne des travaux de nettoyage du fleuve San Juan, pour
 autant que ces travaux n’affectent pas son territoire, y compris le fleuve
 Colorado, son droit de navigation sur le fleuve San Juan, ni ses droits sur
 la baie de San Juan del Norte ; que le Costa Rica a fait valoir que les tra-
vaux de dragage du fleuve San Juan entrepris par le Nicaragua n’ont pas
respecté ces conditions car, premièrement, le Nicaragua a déversé d’impor-
tantes quantités de sédiments retirés du fleuve sur le territoire costa‑ricien
qu’il occupe et a, à certains endroits, procédé à des actions de déboise-
ment, deuxièmement, ces travaux, ainsi que ceux relatifs au creusement du
canal litigieux, ont pour conséquence de détourner de manière significative
les eaux du fleuve Colorado, lequel se trouve entièrement en territoire
­costa‑ricien, et, troisièmement, ces travaux de dragage altéreront des par-
 ties du littoral nord du Costa Rica sur la mer des Caraïbes ;
    33. Considérant que le Costa Rica a souligné que la partie de son ter­
 ritoire affectée par les activités du Nicaragua est protégée au titre de

                                                                           11

                certaines activités (ordonnance 8 III 11)                    14

la convention relative aux zones humides d’importance internationale,
particulièrement comme habitats des oiseaux d’eau, faite à Ramsar le
2 février 1971 (Recueil des traités des Nations Unies (RTNU), vol. 996,
no I‑14583, p. 245, ci‑après la « convention de Ramsar ») et que, le
17 décembre 2010, le Secrétariat de ladite convention a, à la suite d’une
mission, présenté un rapport (ci‑après le « rapport Ramsar ») selon lequel
les travaux entrepris par le Nicaragua avaient causé un dommage impor-
tant à cette zone humide protégée ; que le Costa Rica a encore fait état
d’un rapport du 4 janvier 2011 établi par le Programme opérationnel pour
les opérations satellitaires de l’Institut des Nations Unies pour la forma-
tion et la recherche (ci‑après « rapport UNITAR/UNOSAT ») relatif aux
changements géomorphologiques et environnementaux susceptibles d’être
causés par les activités du Nicaragua dans la région frontalière ;
   34. Considérant que, selon le Costa Rica, la Cour n’est pas saisie d’un
différend frontalier né d’une divergence d’interprétation, entre les Parties,
d’un traité ou d’une sentence arbitrale, dès lors que le Nicaragua a, jusqu’à
la survenance du présent litige, continuellement reconnu que Isla Portillos
relevait, dans sa totalité, de la souveraineté du Costa Rica ; que le Costa Rica
a retracé à cette fin l’histoire et le contenu de la démarcation territoriale
entre les Parties, à travers le traité de limites de 1858, la sentence du pré-
sident Cleveland de 1888, la convention Pacheco‑Matus de 1896 et les cinq
sentences du général Alexander ; qu’il a produit à l’appui de ses affirma-
tions un certain nombre de cartes, dont certaines ont été établies à l’époque
desdites sentences, ou, plus récemment, par le Nicaragua lui‑même ou des
Etats tiers ; et que le Costa Rica a soutenu que c’est de manière nouvelle et
artificielle que le Nicaragua entend donner à la présente instance la nature
d’un contentieux territorial, alors qu’il est incontestablement établi que,
partant du point sur la côte originellement identifié comme étant Punta Cas-
tilla, la frontière longe tout le pourtour de la lagune de Harbor Head et la
façade maritime de Isla Portillos avant de rejoindre l’embouchure du fleuve
San Juan, de telle manière que le canal creusé par le Nicaragua à travers
Isla Portillos est situé en territoire costa‑ricien ;
    35. Considérant que le Costa Rica a encore affirmé que son titre terri-
torial était confirmé par des effectivités, à savoir l’exercice de prérogatives
de puissance publique sur le territoire litigieux, dont l’octroi de permis de
possession inscrits au cadastre costa‑ricien ;

                                       *

   36. Considérant que, lors de son premier tour d’observations orales, le
Nicaragua a soutenu que les activités que le Costa Rica lui reproche se
sont déroulées sur le territoire nicaraguayen et qu’elles n’ont causé, ni ne
risquent de causer, aucun préjudice irréparable à l’autre Partie ;
   37. Considérant que, se référant à la première sentence du général
Alexander en date du 30 septembre 1897 (Nations Unies, Recueil des sen‑
tences arbitrales (RSA), vol. XXVIII, p. 215‑222), le Nicaragua a affirmé

                                                                             12

               certaines activités (ordonnance 8 III 11)                    15

que, partant du point sur la côte originellement identifié comme étant
Punta Castilla, la frontière longe la côte orientale de la lagune de Har-
bor Head avant de rejoindre le fleuve San Juan par le premier chenal
naturel en direction du sud‑ouest puis du sud ; que ce tracé de la frontière
dans la zone litigieuse se déduit des termes mêmes de la sentence Alexan-
der et qu’il est plus rationnel que le tracé revendiqué par le Costa Rica
puisqu’il relie, par ledit chenal, le lit du fleuve San Juan à la lagune de
Harbor Head, sur lesquels le Nicaragua est incontestablement souverain ;
et que l’exercice, sous différentes formes et depuis de nombreuses années,
de prérogatives souveraines sur le territoire en cause par les autorités
publiques nicaraguayennes vient confirmer le titre du Nicaragua ;
   38. Considérant que le Nicaragua a indiqué que, ledit chenal naturel
s’étant obstrué au fil des ans, il avait entrepris de le rendre à nouveau pra-
ticable pour des embarcations légères ; que les travaux dénoncés par le
Costa Rica n’avaient donc aucunement pour objet le creusement d’un
canal artificiel ; et que le nettoyage et le débroussaillage du chenal avaient
été effectués manuellement en territoire nicaraguayen, la rive droite dudit
chenal constituant la frontière entre les Parties ;
   39. Considérant que le Nicaragua a encore fait valoir que le déboise-
ment auquel il a procédé était d’une ampleur limitée et qu’il a entrepris de
replanter les zones concernées, toutes situées sur la rive gauche dudit che-
nal, à raison de dix arbres pour chaque arbre abattu ; qu’il a affirmé que
les travaux de nettoyage du chenal sont achevés et ont pris fin ;
   40. Considérant que le Nicaragua a indiqué que les opérations de
dragage du fleuve San Juan ont été rendues nécessaires par la sédimenta-
tion progressive de son lit et qu’elles relevaient de l’exercice de ses droits
souverains, mais répondaient aussi à une obligation internationale d’y
procéder ; qu’il a précisé que ces opérations, visant à améliorer la naviga-
bilité du fleuve, avaient été autorisées après qu’une évaluation de l’impact
environnemental eut dûment été conduite ; qu’il a ajouté que, comme
dans le cas du nettoyage et du dégagement du chenal, les résidus du
dragage du fleuve avaient été déversés de son côté de la frontière, sur dif-
férents sites précisément identifiés ;
   41. Considérant que le Nicaragua a soutenu que le Costa Rica n’a subi,
ni ne risquait de subir, aucun préjudice du fait de ces activités litigieuses ;
qu’il a contesté la valeur scientifique du rapport Ramsar pour avoir
été établi sur la base d’informations fournies par le seul Costa Rica ; que,
selon le Nicaragua, les travaux de dragage du fleuve San Juan n’ont et
n’auront qu’un effet très limité sur le débit du fleuve Colorado, ce que
reconnaîtrait une étude du Costa Rica ; et que le Nicaragua excipe d’un
rapport d’experts néerlandais confirmant le bien‑fondé de l’évaluation de
l’impact environnemental conduite par son administration et le caractère
non dommageable des travaux de dragage entrepris ;
   42. Considérant que le Nicaragua a contesté que des éléments de ses
forces armées aient occupé une partie du territoire costa‑ricien ; qu’il a
indiqué avoir affecté certains éléments de ses forces armées à la protection
du personnel engagé dans les opérations de nettoyage du chenal et de

                                                                            13

               certaines activités (ordonnance 8 III 11)                  16

dragage du fleuve, mais a affirmé que ces troupes étaient demeurées en
territoire nicaraguayen et qu’elles n’étaient plus présentes dans la région
frontalière où ces activités avaient eu lieu ;

                                     *
   43. Considérant que, lors du second tour d’observations orales, le Costa
Rica a nié l’existence d’un chenal naturel reliant le fleuve San Juan à la
lagune de Harbor Head et a maintenu que l’étroite voie d’eau en ques-
tion avait été artificiellement creusée par le Nicaragua en territoire costa‑­
ricien ; que, selon le Costa Rica, la prétention territoriale du Nicaragua sur
la zone litigieuse n’est pas « plausible » et procède d’une dangereuse remise
en cause du principe de la stabilité des frontières ; que le Costa Rica a sou-
tenu que les effectivités mises en avant par le Nicaragua étaient seulement
fondées sur des déclarations recueillies auprès de fonctionnaires nicara-
guayens après l’introduction de la présente instance ;
   44. Considérant que le Costa Rica a indiqué qu’en dépit de ses de­
mandes il n’avait pas reçu, avant la présente procédure, communication
de l’évaluation de l’impact environnemental conduite par le Nicaragua ;
qu’il a souligné que cette étude ne portait que sur l’opération de
dragage du fleuve San Juan et ne concernait pas les activités relatives au
canal creusé par le Nicaragua et considéré par ce dernier comme étant
un chenal naturel (ci‑après le « caño », selon la dénomination espagnole
adoptée par les deux Parties à partir du second tour des plaidoiries) ; et
que le Costa Rica a mis en doute la valeur probante du rapport des
experts néerlandais déposé par le Nicaragua et a maintenu avoir subi un
préjudice environnemental qui risque de s’aggraver, et rend dès lors néces-
saire l’indication de mesures conservatoires par la Cour ;
   45. Considérant que, au terme de son second tour de plaidoiries, le
Costa Rica a présenté les conclusions suivantes :
      « Le Costa Rica demande à la Cour d’ordonner les mesures conser-
    vatoires suivantes :
    A. En attendant la décision finale sur le fond, et dans la zone com-
       prenant l’entièreté de Isla Portillos, c’est‑à‑dire la rive droite du
       fleuve San Juan et entre les rives de la lagune de los Portillos
       (Lagon Harbor Head) et de la rivière Taura (« la zone pertinente »),
       le Nicaragua doit s’abstenir de :
        1) stationner ses troupes armées ou autres agents ;
        2) construire ou élargir un canal ;
        3)	procéder à l’abattage d’arbres ou à l’enlèvement de végétation
            ou de terre ;
        4) déverser des sédiments.
    B. En attendant la décision finale sur le fond, le Nicaragua doit sus-
       pendre son programme de dragage du fleuve San Juan dans la zone
       adjacente à la zone pertinente.

                                                                          14

               certaines activités (ordonnance 8 III 11)                     17

     C. En attendant la décision finale sur le fond, le Nicaragua doit s’abs-
        tenir de toute autre action pouvant porter préjudice aux droits du
        Costa Rica, ou pouvant aggraver ou étendre le différend porté
        devant la Cour » ;

                                        *
     46. Considérant que, lors du second tour d’observations orales, le Nica­
ragua a fait valoir que, contrairement à ce que le Costa Rica a affirmé,
le caño existait avant l’opération de nettoyage dont il avait fait l’objet ;
que ce fait était attesté par différentes cartes, des photos satellites, l’éva-
 luation de l’impact environnemental conduite par le Nicaragua et des
 témoignages, tous ces éléments de preuve étant antérieurs aux travaux
 litigieux ; et que la frontière entre les Parties dans la zone litigieuse passe
 bien par ce caño, compte tenu des caractéristiques hydrologiques particu-
 lières de cette région ;
     47. Considérant que le Nicaragua a réaffirmé avoir le droit de procéder
 au dragage du fleuve San Juan sans devoir attendre le consentement du
 ­Cos­ta Rica à cette fin ; qu’il a confirmé que cette opération, d’ampleur
­limitée, de même que celle relative au nettoyage et au dégagement du caño
  n’avaient causé aucun dommage au Costa Rica et ne risquaient pas d’en
  engendrer, aucun élément de preuve ne venant, selon le Nicaragua, confir-
  mer les affirmations du demandeur ; et qu’il a conclu que rien ne justi­-
  fiait l’indication par la Cour des mesures conservatoires sollicitées par le
  Costa Rica ;
     48. Considérant que, au terme de son second tour de plaidoiries, le Nica­
  ragua a présenté les conclusions suivantes :
       « Conformément à l’article 60 du Règlement de la Cour et vu la
     demande en indication de mesures conservatoires introduite par la
     République du Costa Rica et ses plaidoiries, la République du Nica-
     ragua prie respectueusement la Cour,
       Pour les motifs exposés à l’audience et pour tous autres motifs
     que la Cour pourrait retenir, de rejeter la demande en indication de
     mesures conservatoires introduite par la République du Costa Rica » ;


                                        *
                                    *       *


                         Compétence prima facie

  49. Considérant que la Cour ne peut indiquer des mesures conservatoires
que si les dispositions invoquées par le demandeur semblent prima facie
constituer une base sur laquelle sa compétence pourrait être fondée ; que la
Cour n’a pas besoin de s’assurer de manière définitive qu’elle a compétence

                                                                             15

               certaines activités (ordonnance 8 III 11)                  18

quant au fond de l’affaire (voir, par exemple, Questions concernant l’obliga‑
tion de poursuivre ou d’extrader (Belgique c. Sénégal), mesures conserva‑
toires, ordonnance du 28 mai 2009, C.I.J. Recueil 2009, p. 147, par. 40) ;

                                    *       *

   50. Considérant que le Costa Rica entend fonder la compétence de la
Cour sur l’article XXXI du pacte de Bogotá et sur les déclarations faites
par les deux Etats en application du paragraphe 2 de l’article 36 du Sta-
tut ; qu’il se réfère en outre à une communication que le ministre des
affaires étrangères du Nicaragua a adressée à son homologue costa‑ricien
en date du 30 novembre 2010, dans laquelle la Cour est présentée comme
« l’organe judiciaire des Nations Unies compétent pour trancher » les
questions posées par le présent différend ;
   51. Considérant que le Nicaragua, dans la présente procédure, n’a pas
contesté la compétence de la Cour pour connaître du différend ;
   52. Considérant qu’au vu de ce qui précède la Cour estime que les ins-
truments invoqués par le Costa Rica semblent, prima facie, constituer une
base sur laquelle la Cour pourrait fonder sa compétence pour se pronon-
cer sur le fond, lui permettant, si elle estime que les circonstances l’exi-
gent, d’indiquer des mesures conservatoires ; qu’à ce stade de la procédure
la Cour n’est pas tenue de déterminer avec plus de précision, parmi les
instruments invoqués par le Costa Rica, lequel ou lesquels fondent sa
compétence pour connaître des différentes demandes qui lui sont présen-
tées (voir ibid., p. 151, par. 54) ;


                                        *
                                   *        *


                Caractère plausible des droits dont
        la protection est recherchée et lien entre ces droits
                      et les mesures demandées

   53. Considérant que le pouvoir d’indiquer des mesures conservatoires
que la Cour tient de l’article 41 de son Statut a pour objet de sauvegarder
le droit de chacune des parties en attendant qu’elle rende sa décision ;
qu’il s’ensuit que la Cour doit se préoccuper de sauvegarder par de telles
mesures les droits que l’arrêt qu’elle aura ultérieurement à rendre pourrait
éventuellement reconnaître à l’une ou à l’autre des parties ; que, dès lors,
la Cour ne peut exercer ce pouvoir que si les droits allégués par une partie
apparaissent au moins plausibles (ibid., p. 151, par. 56‑57) ;
   54. Considérant par ailleurs qu’un lien doit exister entre les droits qui
font l’objet de l’instance pendante devant la Cour sur le fond de l’affaire
et les mesures conservatoires sollicitées (voir, par exemple, ibid., p. 151,
par. 56) ;

                                                                          16

                certaines activités (ordonnance 8 III 11)                      19

                        Caractère plausible des droits
                       dont la protection est recherchée
   55. Considérant que les droits qui font l’objet de l’affaire au fond et
que le Costa Rica revendique sont, d’une part, son droit au respect de sa
souveraineté sur l’entièreté de Isla Portillos et sur le fleuve Colorado, et,
d’autre part, son droit à protéger l’environnement sur les espaces sur les-
quels il est souverain ; que, toutefois, le Nicaragua soutient détenir le titre
de souveraineté sur la partie septentrionale de Isla Portillos, soit la zone
humide d’environ trois kilomètres carrés comprise entre la rive droite du
caño litigieux, la rive droite du fleuve San Juan lui‑même jusqu’à son
embouchure dans la mer des Caraïbes et la lagune de Harbor Head
(ci‑après le « territoire litigieux »), et qu’il fait valoir que ses opérations de
dragage du fleuve San Juan, sur lequel il a la souveraineté, n’ont qu’un
impact tout à fait mineur sur le débit du fleuve Colorado, sur lequel le
Costa Rica est souverain ;
   56. Considérant, dès lors, que, toute question liée au dragage du fleuve
San Juan et au débit du fleuve Colorado mise à part, les droits en litige
dans la présente instance découlent des prétentions des Parties à la souve-
raineté sur le même territoire (voir Frontière terrestre et maritime entre le
Cameroun et le Nigéria (Cameroun c. Nigéria), mesures conservatoires,
ordonnance du 15 mars 1996, C.I.J. Recueil 1996 (I), p. 22, par. 39) ; et que
la zone de Isla Portillos où les activités incriminées par le Costa Rica ont
eu lieu est par hypothèse une zone que la Cour, en la présente phase de la
procédure, doit considérer comme contestée (voir Plateau continental de
la mer Egée (Grèce c. Turquie), mesures conservatoires, ordonnance du
11 septembre 1976, C.I.J. Recueil 1976, p. 10, par. 28) ;
   57. Considérant que, à ce stade de la procédure, la Cour ne peut dépar-
tager les prétentions des Parties à la souveraineté sur le territoire litigieux
et n’a pas à établir de façon définitive l’existence des droits dont le Costa
Rica revendique le respect, ni celle des droits que le Nicaragua estime
siens ; que, pour les besoins de l’examen de la demande en indication de
mesures conservatoires, la Cour doit seulement décider si les droits reven-
diqués par le demandeur sur le fond, et dont il sollicite la protection, sont
plausibles ;
   58. Considérant qu’il apparaît à la Cour, après un examen attentif des
éléments de preuve et des arguments présentés par les Parties, que le titre
de souveraineté revendiqué par le Costa Rica sur l’entièreté de Isla Portil-
los est plausible ; que la Cour n’a pas à se prononcer sur la plausibilité du
titre de souveraineté avancé par le Nicaragua sur le territoire litigieux ;
que les mesures conservatoires qu’elle pourrait indiquer ne préjugeraient
d’aucun titre ; et que les revendications contradictoires des Parties ne sau-
raient constituer un obstacle à l’exercice du pouvoir que la Cour tient de
son Statut d’indiquer de telles mesures ;
   59. Considérant que le point 6 de la troisième partie de la sentence arbi-
trale du président Cleveland en date du 22 mars 1888 se lit comme suit :

                                                                               17

               certaines activités (ordonnance 8 III 11)                   20

       « La République du Costa Rica ne peut empêcher la République
    du Nicaragua d’exécuter à ses propres frais et sur son propre terri-
    toire de tels travaux d’amélioration, à condition que le territoire du
    Costa Rica ne soit pas occupé, inondé ou endommagé en consé-
    quence de ces travaux et que ceux-ci n’arrêtent pas ou ne perturbent
    pas gravement la navigation sur ledit fleuve ou sur l’un quelconque
    de ses affluents en aucun endroit où le Costa Rica a le droit de navi-
    guer. La République du Costa Rica aura le droit d’être indemnisée si
    des parties de la rive droite du fleuve San Juan qui lui appartiennent
    sont occupées sans son consentement ou si des terres situées sur cette
    même rive sont inondées ou endommagées de quelque manière que
    ce soit en conséquence de travaux d’amélioration. » (RSA, vol. XXVIII,
    p. 210.) ;
que le Costa Rica soutient avoir le droit de demander la suspension des
opérations de dragage du fleuve San Juan si celles‑ci risquent de perturber
gravement la navigation sur le fleuve Colorado ou de porter préjudice à
son territoire ; que, s’appuyant sur la deuxième phrase du paragraphe 6
de la troisième partie de ladite sentence, citée ci-dessus, le Nicaragua
fait valoir que, en cas de dommages résultant des travaux d’entretien
et d’amélioration du fleuve San Juan, le Costa Rica peut seulement en
demander l’indemnisation, et que celui-ci ne saurait donc obtenir par la
voie de mesures conservatoires, en cas de risque de préjudice, un remède
que ladite sentence exclurait au fond ; et que le Costa Rica répond que
l’indemnisation n’est pas le seul remède à sa disposition ; considérant que,
à ce stade de la procédure, la Cour estime que les droits revendiqués par
le Costa Rica sont plausibles ;

           Lien entre les droits dont la protection est recherchée
                          et les mesures demandées

   60. Considérant que la première mesure conservatoire demandée par le
Costa Rica tend à garantir que le Nicaragua s’abstiendra de toute activité
« dans la zone comprenant l’entièreté de Isla Portillos » ; que la poursuite
ou la reprise des activités litigieuses du Nicaragua sur Isla Portillos
seraient susceptibles d’affecter les droits de souveraineté que le Costa Rica
pourrait se voir reconnaître au fond ; que, dès lors, un lien existe entre ces
droits et la mesure conservatoire sollicitée ;
   61. Considérant que la deuxième mesure conservatoire demandée par
le Costa Rica concerne la suspension du programme nicaraguayen « de
dragage du fleuve San Juan dans la zone adjacente à la zone pertinente » ;
que les droits que le Costa Rica pourrait se voir reconnaître au fond ris-
queraient d’être atteints s’il était établi que la poursuite des opérations
nicaraguayennes de dragage du fleuve San Juan risquait de gravement
perturber la navigation sur le fleuve Colorado (voir paragraphe 59 ci‑
dessus) ou de causer des dommages au territoire du Costa Rica ; que ainsi,
il existe un lien entre ces droits et la mesure conservatoire sollicitée ;

                                                                           18

               certaines activités (ordonnance 8 III 11)                    21

   62. Considérant que la dernière mesure conservatoire sollicitée par le
Costa Rica tend à garantir que le Nicaragua s’abstienne « de toute autre
action pouvant porter préjudice aux droits du Costa Rica, ou pouvant
aggraver ou étendre le différend porté devant la Cour » jusqu’à la « décision
finale sur le fond » ; que la Cour a déjà indiqué à plusieurs reprises des
mesures conservatoires ordonnant à l’une ou l’autre des parties, voire aux
deux, de s’abstenir de tous actes de nature à aggraver ou étendre le diffé-
rend ou à en rendre la solution plus difficile (voir, par exemple, Personnel
diplomatique et consulaire des Etats‑Unis à Téhéran, mesures conservatoires,
ordonnance du 15 décembre 1979, C.I.J. Recueil 1979, p. 21, par. 47, point B ;
Application de la convention pour la prévention et la répression du crime de
génocide (Bosnie‑Herzégovine c. Yougoslavie (Serbie et Monténégro)),
mesures conservatoires, ordonnance du 8 avril 1993, C.I.J. Recueil 1993,
p. 24, par. 52, point B ; Frontière terrestre et maritime entre le Cameroun et
le Nigéria (Cameroun c. Nigéria), mesures conservatoires, ordonnance du
15 mars 1996, C.I.J. Recueil 1996 (I), p. 24, par. 49, point 1 ; Activités
armées sur le territoire du Congo (République démocratique du Congo
c. Ouganda), mesures conservatoires, ordonnance du 1er juillet 2000,
C.I.J. Recueil 2000, p. 129, par. 47, point 1) ; que, « dans ces affaires, des
mesures conservatoires autres que celles ordonnant aux parties de s’abste-
nir de tous actes de nature à aggraver ou étendre le différend ou à en rendre
la solution plus difficile ont été également indiquées » (Usines de pâte à
papier sur le fleuve Uruguay (Argentine c. Uruguay), mesures conservatoires,
ordonnance du 23 janvier 2007, C.I.J. Recueil 2007 (I), p. 16, par. 49) ; que,
étant formulée en des termes très larges, la dernière mesure conservatoire
sollicitée par le Costa Rica présente un lien avec les droits qui font l’objet
de l’instance pendante devant la Cour sur le fond en ce qu’elle vient en
complément de mesures plus spécifiques de protection de ces mêmes
droits ;

                                        *
                                    *       *


              Risque de préjudice irréparable et urgence

   63. Considérant que la Cour tient de l’article 41 de son Statut le pou-
voir d’indiquer des mesures conservatoires lorsqu’un préjudice irrépa-
rable risque d’être causé aux droits en litige dans une procédure judiciaire
(voir, par exemple, Application de la convention pour la prévention et la
répression du crime de génocide (Bosnie‑Herzégovine c. Yougoslavie (Ser‑
bie et Monténégro), mesures conservatoires, ordonnance du 8 avril 1993,
C.I.J. Recueil 1993, p. 19, par. 34) ;
   64. Considérant que le pouvoir de la Cour d’indiquer des mesures
conservatoires ne sera exercé que s’il y a urgence, c’est‑à‑dire s’il existe un
risque réel et imminent qu’un préjudice irréparable soit causé aux droits
en litige avant que la Cour n’ait rendu sa décision définitive (voir, par

                                                                            19

               certaines activités (ordonnance 8 III 11)                     22

exemple, Questions concernant l’obligation de poursuivre ou d’extrader
(Belgique c. Sénégal), mesures conservatoires, ordonnance du 28 mai 2009,
C.I.J. Recueil 2009, p. 152-153, par. 62) ; et que la Cour doit donc exami-
ner si, dans la présente instance, un tel risque existe ;

                                     *   *
  65. Considérant que, dans sa demande en indication de mesures conser-
vatoires, le Costa Rica fait valoir que les « forces armées nicaraguayennes
continuent d’être présentes sur l’île de Portillos, en violation des droits
souverains du Costa Rica » et que le Nicaragua « continue de causer des
dommages au territoire costa‑ricien, faisant peser une grave menace sur les
zones humides et forêts de ce territoire qui jouissent d’une protection inter-
nationale » ; qu’il soutient, de surcroît, que
     « le Nicaragua[, qui] tente de modifier unilatéralement, à son profit, le
     cours d’un fleuve dont la rive droite constitue une frontière convenue,
     valide et licite…, ne saurait être autorisé à continuer de faire dévier
     ainsi le San Juan en territoire costa‑ricien, en vue de mettre le Costa
     Rica et la Cour devant un fait accompli » ;
   66. Considérant que, au cours de la procédure orale, le Costa Rica a
 indiqué qu’il souhaitait, en attendant l’arrêt de la Cour sur le fond, le réta-
blissement du statu quo ante et a souligné que les droits suivants, qu’il
estime être les siens, sont menacés de préjudice irréparable du fait des
­activités du Nicaragua :
   « 1) le droit à la souveraineté et à l’intégrité territoriale ;
     2) le droit à la non‑occupation ;
     3) le droit à ce que son territoire ne soit pas déboisé par une force
        étrangère ;
     4) le droit à ce que son territoire ne soit pas utilisé pour le déverse-
        ment de sédiments provenant d’un dragage ou le creusement non
        autorisé d’un canal ;
     5) les différents droits correspondant à l’obligation qui incombe au
        Nicaragua de ne pas draguer le San Juan si cela affecte ou endom-
        mage le territoire du Costa Rica, son environnement ou l’intégrité
        et le débit du Colorado » ;
   67. Considérant que le Costa Rica a fait valoir qu’il « n’a pas, à ce stade,
besoin d’établir que ses droits ont réellement subi un préjudice irrémé-
diable », ni « l’existence d’un réel dommage », mais qu’il lui suffit d’établir
« que le risque existe qu’un préjudice irréparable [soit causé] aux droits en
litige et qu’il est suffisamment grave et imminent pour que l’indication de
mesures conservatoires soit nécessaire » ;
   68. Considérant que le Costa Rica a affirmé que les travaux entrepris
par le Nicaragua dans la zone du caño, en particulier l’abattage d’arbres,
l’arrachage de végétation, l’extraction de terre et la déviation des eaux du
fleuve San Juan, en plus de procéder d’une violation de l’intégrité territo-

                                                                             20

               certaines activités (ordonnance 8 III 11)                     23

riale du Costa Rica, auront pour effet de provoquer des inondations et
des dégâts sur le territoire costa‑ricien, ainsi que des modifications géo-
morphologiques ; que, selon le Costa Rica, le dragage du fleuve San Juan
entrepris par le Nicaragua emportera des effets comparables, en plus de
réduire significativement le débit du fleuve Colorado ; et qu’il a soutenu
que ces préjudices ne seront pas seulement irréparables en tant que tels,
mais que le Nicaragua entend bien qu’il en soit ainsi, car les objectifs
poursuivis par cet Etat ne sont pas temporaires ;
   69. Considérant en outre que le Costa Rica soutient dans sa demande
en indication de mesures conservatoires que celle‑ci « revêt un réel carac-
tère d’urgence » car des dommages « continuent d’être causés [à son] terri-
toire » par les activités du Nicaragua, notamment par la poursuite du
dragage du fleuve San Juan ; que, selon le Costa Rica, « le risque est réel de
voir se poursuivre des actes préjudiciables [à ses] droits…, qui pourraient
sensiblement modifier la situation sur le terrain avant que la Cour n’ait eu
l’occasion de rendre sa décision définitive sur les questions qui lui sont
soumises dans la requête » ; qu’il ajoute que « [l]e maintien de la présence
de forces armées nicaraguayennes sur le territoire du Costa Rica contribue
à créer une situation politique marquée par une hostilité et une tension
extrêmes » et qu’« une mesure conservatoire prescrivant le retrait des forces
nicaraguayennes du territoire costa‑ricien est justifiée afin d’empêcher que
le différend ne s’aggrave ou ne s’étende » ; et que, lors de la procédure orale,
le Costa Rica a réaffirmé le caractère urgent de sa demande ;

                                       *
   70. Considérant qu’au cours de la procédure orale le Nicaragua a sou-
tenu avoir agi sur son territoire et n’avoir causé aucun dommage au Costa
Rica ; qu’il a souligné que ses activités, dont l’impact environnemental
avait dûment et préalablement été étudié, n’étaient pas susceptibles de
causer ou d’aggraver les préjudices craints par le Costa Rica et que, en
toute hypothèse, aucun de ceux‑ci n’était imminent ;
   71. Considérant que le Nicaragua a affirmé à l’audience que les opéra-
tions de nettoyage et de dégagement du caño étaient achevées et avaient
pris fin, et qu’aucun élément de ses forces armées n’était stationné sur Isla
Portillos ; que, répondant par écrit à des questions posées par un juge à la
fin des audiences, le Nicaragua a confirmé ces dires, ajoutant qu’il n’avait
« nullement l’intention d’envoyer des troupes ou d’autres agents dans la
région » contestée entre les Parties ni « d’y établir de poste militaire à
l’avenir », tandis que la question de l’abattage d’arbres ou du dépôt de
sédiments dans certaines zones le long du caño « ne se pose plus » dès lors
que l’opération de nettoyage de ce dernier « est terminé[e] » ;
   72. Considérant que le Nicaragua a indiqué, dans ses réponses écrites,
qu’il n’avait pas « l’intention de faire stationner des agents dans [la] zone »
litigieuse ; qu’il a néanmoins ajouté que « la seule opération qui … [y était
en cours était] la replantation d’arbres » et que « [l]e ministère de l’envi-
ronnement du Nicaragua (MARENA) enverra[it] périodiquement des ins-

                                                                             21

                certaines activités (ordonnance 8 III 11)                      24

pecteurs sur place afin de surveiller le processus de reboisement, ainsi que
les changements qui pourraient se produire dans la région, y compris la
lagune de Harbor Head » ; que le Nicaragua a encore précisé que « [l]e
caño n’[était] plus obstrué » et qu’il a déclaré en outre qu’« [i]l [était] pos-
sible de patrouiller dans la zone des eaux du fleuve comme cela a[vait]
toujours été le cas, afin de faire respecter la loi, de lutter contre le trafic de
drogue et le crime organisé et pour la protection de l’environnement » ;

                                        *
   73. Considérant que c’est à la lumière de ces précisions qu’il y a lieu
d’examiner la première mesure conservatoire demandée par le Costa Rica
dans ses conclusions présentées au terme de son second tour d’observa-
tions orales, à savoir que,
     « [e]n attendant la décision finale sur le fond, et dans la zone compre-
     nant l’entièreté de Isla Portillos, c’est‑à‑dire la rive droite du fleuve
     San Juan et entre les rives de la lagune de los Portillos (Lagon Harbor
     Head) et de la rivière Taura (« la zone pertinente »), le Nicaragua doit
     s’abstenir de :
     1) stationner ses troupes armées ou autres agents ;
     2) construire ou élargir un canal ;
     3) procéder à l’abattage d’arbres ou à l’enlèvement de végétation ou
        de terre ;
     4) déverser des sédiments » ;
   74. Considérant qu’il ressort des réponses écrites du Nicaragua rap-
portées ci‑dessus (voir paragraphe 71) que les travaux dans la zone du
caño ont pris fin ; que la Cour en prend note ; et qu’elle conclut dès lors
qu’il n’y a pas lieu, dans les circonstances actuelles de l’espèce, d’indiquer
les mesures 2), 3) et 4) énoncées au paragraphe 73 ci-dessus ;

   75. Considérant néanmoins qu’il ressort aussi desdites réponses écrites
que, même si le Nicaragua a indiqué qu’« [a]ucune troupe nicaraguayenne
ne stationn[ait] actuellement dans la zone en question » et qu’il « n’avait
nullement l’intention d’envoyer des troupes ou d’autres agents dans la
région » (voir paragraphe 71 ci‑dessus), il entend, fût‑ce ponctuellement,
mener certaines activités sur le territoire litigieux, y compris sur le caño
(voir paragraphe 72 ci‑dessus) ; que la Cour rappelle que le territoire liti-
gieux fait l’objet de prétentions concurrentes ; que cette situation crée un
risque imminent de préjudice irréparable au titre de souveraineté reven­
diqué par le Costa Rica sur ledit territoire ainsi qu’aux droits qui en
découlent ; considérant de surcroît que cette situation fait naître un risque
réel et actuel d’incidents susceptibles d’entraîner une atteinte irrémédiable
à l’intégrité physique de personnes ou à leur vie ;
   76. Considérant que la Cour conclut que, dans ces circonstances, il y a
lieu d’indiquer des mesures conservatoires ; qu’elle rappelle tenir de son Sta-

                                                                               22

                certaines activités (ordonnance 8 III 11)                     25

tut le pouvoir d’indiquer des mesures totalement ou partiellement différentes
de celles sollicitées, ou des mesures qui s’adressent à la partie même dont
émane la demande, ce que le paragraphe 2 de l’article 75 du Règlement men-
tionne expressément (voir, par exemple, Application de la convention pour la
prévention et la répression du crime de génocide (­Bosnie‑Herzégovine c. You‑
goslavie (Serbie et Monténégro)), mesures conser­      vatoires, ordonnance du
8 avril 1993, C.I.J. Recueil 1993, p. 22, par. 46) ;
   77. Considérant que, compte tenu de la nature du territoire litigieux, la
Cour estime que, sous réserve de ce qui sera précisé au paragraphe 80
ci‑après, chaque Partie doit s’abstenir d’envoyer ou de maintenir sur le ter-
ritoire litigieux, y compris le caño, des agents, qu’ils soient civils, de police
ou de sécurité, aussi longtemps que la Cour n’aura pas tranché le différend
sur le fond ou que les Parties ne se seront pas entendues à cet égard ;
   78. Considérant que, afin d’éviter que des activités criminelles ne se déve-
loppent sur le territoire litigieux en l’absence de forces de police ou de sécu-
rité de l’une ou l’autre Partie, chacune des Parties a la responsabilité de le
surveiller à partir des territoires sur lesquels elles sont respectivement et
incontestablement souveraines, à savoir, s’agissant du Costa Rica, la partie
de Isla Portillos située à l’est de la rive droite du caño, à l’exclusion de
celui‑ci, et, s’agissant du Nicaragua, le fleuve San Juan et la lagune de Har-
bor Head, à l’exclusion du caño ; et qu’il appartient aux forces de police ou
de sécurité des Parties de coopérer entre elles dans un esprit de bon voisi-
nage, notamment afin de lutter contre la criminalité qui pourrait se dévelop-
per sur le territoire litigieux ;
   79. Considérant que la Cour constate que, dans la région frontalière
en cause, il existe deux zones humides d’importance internationale au
sens de la convention de Ramsar ; que, en application de l’article 2 de cette
convention, le Costa Rica a « désign[é] » la zone humide « Humedal
Caribe Noreste » aux fins de l’« inclure dans la Liste des zones humides
d’importance internationale … tenue par le bureau » permanent de la-
dite convention, et que le Nicaragua a fait de même au sujet de la zone
humide « Refugio de Vida Silvestre Río San Juan », dont fait partie la
lagune de Harbor Head ; que la Cour rappelle aux Parties que, en vertu
de l’article 5 de la convention de Ramsar,
     « [l]es Parties contractantes se consultent sur l’exécution des obli­
     gations découlant de la convention, particulièrement dans le cas
     d’une zone humide s’étendant sur les territoires de plus d’une Partie
     contractante ou lorsqu’un bassin hydrographique est partagé entre
     plusieurs Parties contractantes. Elles s’efforcent en même temps de
     coordonner et de soutenir leurs politiques et réglementations pré‑
     sentes et futures rela­tives à la conservation des zones humides, de
     leur flore et de leur faune » ;
  80. Considérant par ailleurs que le territoire litigieux est situé dans la
zone humide « Humedal Caribe Noreste » par rapport à laquelle le Costa
Rica a des obligations au titre de la convention de Ramsar ; que la Cour
considère que, en attendant l’arrêt sur le fond, le Costa Rica doit être en

                                                                              23

               certaines activités (ordonnance 8 III 11)                  26

mesure d’éviter qu’un préjudice irréparable ne soit causé à la partie de
cette zone humide où ce territoire est situé ; qu’à cette fin le Costa Rica
doit pouvoir envoyer sur ledit territoire, y compris le caño, des agents
civils chargés de la protection de l’environnement dans la stricte mesure
où un tel envoi serait nécessaire pour éviter la survenance d’un tel préju-
dice ; et que le Costa Rica devra consulter le Secrétariat de la convention
de Ramsar au sujet de ces activités, informer préalablement le Nicaragua
de celles-ci et faire de son mieux pour rechercher avec ce dernier des solu-
tions communes à cet égard ;

                                       *
   81. Considérant que la deuxième mesure conservatoire demandée par
le Costa Rica dans ses conclusions présentées à la fin des audiences consiste
à ordonner au Nicaragua de « suspendre son programme de dragage du
fleuve San Juan dans la zone adjacente à la zone pertinente » ; que, à l’ap-
pui de cette demande, le Costa Rica affirme que ce programme crée un
risque imminent de préjudice irréparable à son environnement, singulière-
ment au débit du fleuve Colorado et, en conséquence, à la navigabilité de
ce fleuve, ainsi qu’à l’équilibre hydrodynamique des voies d’eau de la
région, ce que le Nicaragua conteste ;
   82. Considérant que les éléments de preuve produits par les Parties ne
permettent pas de conclure à ce stade que les opérations de dragage du
fleuve San Juan font peser sur l’environnement du Costa Rica ou sur le
débit du fleuve Colorado un risque de préjudice irréparable ; qu’il n’a pas
été davantage démontré que, quand bien même il existerait un tel risque
de préjudice aux droits allégués par le Costa Rica en l’espèce, celui‑ci
serait imminent ; et que la Cour conclut de ce qui précède qu’il n’y a pas
lieu, dans les circonstances actuelles de l’espèce, d’indiquer la deuxième
mesure conservatoire demandée par le Costa Rica ;

                                       *
   83. Considérant que, compte tenu de ce que la Cour a déjà observé au
sujet de la dernière mesure conservatoire demandée par le Costa Rica
(voir paragraphe 62 ci‑dessus) et des conclusions auxquelles elle est parve-
nue ci‑dessus au sujet des mesures conservatoires spécifiques à indiquer,
il y a lieu, eu égard aux circonstances, d’indiquer en outre, à charge des
deux Parties, des mesures complémentaires tendant à ce qu’elles s’abstien-
nent de tout acte de nature à aggraver ou étendre le différend ou à en
rendre la solution plus difficile ;

                                       *
                                   *       *

 84. Considérant que les ordonnances de la Cour « indiquant des
mesures conservatoires au titre de l’article 41 [du Statut] ont un caractère

                                                                          24

               certaines activités (ordonnance 8 III 11)                    27

obligatoire » (LaGrand (Allemagne c. Etats‑Unis d’Amérique), arrêt,
C.I.J. Recueil 2001, p. 506, par. 109) et créent donc des obligations juri-
diques internationales que les deux Parties sont tenues de respecter (voir,
par exemple, Activités armées sur le territoire du Congo (République démo‑
cratique du Congo c. Ouganda), arrêt, C.I.J. Recueil 2005, p. 258, par. 263) ;

                                        *
                                    *       *
  85. Considérant que la décision rendue en la présente procédure ne
préjuge en rien la question de la compétence de la Cour pour connaître du
fond de l’affaire, ni aucune question relative à la recevabilité de la requête
ou au fond lui‑même, et qu’elle laisse intact le droit des Gouvernements
du Costa Rica et du Nicaragua de faire valoir leurs moyens en ces
matières ;

                                        *
                                    *       *
  86. Par ces motifs,
  La Cour,
  Indique à titre provisoire les mesures conservatoires suivantes :
  1) A l’unanimité,
   Chaque Partie s’abstiendra d’envoyer ou de maintenir sur le territoire
litigieux, y compris le caño, des agents, qu’ils soient civils, de police ou de
sécurité ;
  2) Par treize voix contre quatre,
   Nonobstant le point 1 ci-dessus, le Costa Rica pourra envoyer sur le
territoire litigieux, y compris le caño, des agents civils chargés de la pro-
tection de l’environnement dans la stricte mesure où un tel envoi serait
nécessaire pour éviter qu’un préjudice irréparable ne soit causé à la partie
de la zone humide où ce territoire est situé ; le Costa Rica devra consulter
le Secrétariat de la convention de Ramsar au sujet de ces activités, infor-
mer préalablement le Nicaragua de celles-ci et faire de son mieux pour
rechercher avec ce dernier des solutions communes à cet égard ;
  pour : M. Owada, président ; M. Tomka, vice-président ; MM. Koroma,
    Al-Khasawneh, Simma, Abraham, Keith, Bennouna, Cançado Trindade,
    Yusuf, Greenwood, Mme Donoghue, juges ; M. Dugard, juge ad hoc ;
  contre : MM. Sepúlveda-Amor, Skotnikov, Mme Xue, juges ; M. Guillaume,
    juge ad hoc ;
  3) A l’unanimité,
  Chaque Partie s’abstiendra de tout acte qui risquerait d’aggraver ou
d’étendre le différend dont la Cour est saisie ou d’en rendre la solution
plus difficile ;

                                                                            25

               certaines activités (ordonnance 8 III 11)                     28

  4) A l’unanimité,
   Chaque Partie informera la Cour de la manière dont elle assure l’exécu-
tion des mesures conservatoires ci‑dessus indiquées.

   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le huit mars deux mille onze, en trois exemplaires, dont
l’un restera déposé aux archives de la Cour et les autres seront transmis
respectivement au Gouvernement de la République du Costa Rica et au
Gouvernement de la République du Nicaragua. 


                                                         Le président,
                                                (Signé) Hisashi Owada.
                                                           Le greffier,
                                              (Signé) Philippe Couvreur.




   MM. les juges Koroma et Sepúlveda-Amor joignent à l’ordonnance
les exposés de leur opinion individuelle ; MM. les juges Skotnikov,
Greenwood et Mme la juge Xue joignent des déclarations à l’ordonnance ;
M. le juge ad hoc Guillaume joint une déclaration à l’ordonnance ; M. le
juge ad hoc Dugard joint à l’ordonnance l’exposé de son opinion
individuelle.

                                                           (Paraphé) H.O.
                                                           (Paraphé) Ph.C.




                                                                             26

